      Case 4:19-cv-00127-RH-CAS Document 25 Filed 07/24/19 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

GEORGE HORN,                                   Case No. 4:19-cv-127-RH-CAS
       Plaintiff,
v.
MARK INCH, et al.,
       Defendants.

          RESPONSE IN OPPOSITION TO SECRETARY INCH’S
           MOTION TO DISMISS PLAINTIFF’S COMPLAINT

      COMES NOW Plaintiff GEORGE HORN, through counsel, and responds to

Secretary Inch’s Motion to Dismiss Plaintiff’s Complaint, and would show:

 1.   Defendant Inch seeks dismissal of the Complaint on these grounds:

      a. That the action for specific performance must be brought in state court;

      b. That all other claims in the lawsuit must also be brought in state court;

      c. Defendant purports to “reserve” further arguments on the merits.

 2.   Plaintiff responds as follows:

      a. Plaintiff intends to amend out his claim for specific performance;

      b. Most of the claims and parties in this suit are distinct from the prior case;

      c. Defendant has no power to “reserve the right” to piecemeal litigation.

 3.   Although Plaintiff anticipates that Defendants’ arguments will be mooted by

      Plaintiff’s Amendment, Plaintiff submits that Defendant’s other arguments

      are meritless and should not be recycled in a second round.


                                          1
      Case 4:19-cv-00127-RH-CAS Document 25 Filed 07/24/19 Page 2 of 6




                             MEMORANDUM OF LAW

      Motions to dismiss are disfavored and not often granted. See, e.g., Universal

Collision Center Inc. v. Travelers Ind. Co. of Conn., 2010 WL 2015242, at *1

(N.D. Fla. 2010) (citing Madison v. Purdy, 410 F.2d 99, 100 (5th Cir. 1969). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)); see also id. at 679 (“a complaint that states a plausible claim for

relief survives a motion to dismiss”). To meet this “plausibility standard,” the

plaintiff must plead sufficient facts that permit the court “to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. While

the Federal Rules of Civil Procedure do not require that allegations be set forth in

detail — Rule 8(a) only requires a “short and plain statement” showing that

plaintiff is entitled to relief — the claims must be “enough to raise a right to relief

above the speculative level.” See Twombly, 550 U.S. at 555; accord, e.g., Iqbal,

556 U.S. at 678 (noting that Fed.R.Civ.P. 8(a) does not require “‘detailed factual

allegations.”) When reviewing a motion to dismiss, a court must construe the

complaint in the light most favorable to the plaintiff and take the factual allegations

therein as true. See, e.g., Brooks v. Blue Cross & Blue Shield of Fla. Inc., 116 F.3d

1364, 1369 (11th Cir. 1997).



                                            2
      Case 4:19-cv-00127-RH-CAS Document 25 Filed 07/24/19 Page 3 of 6




   A. Plaintiff Will Amend Out Count IV for Specific Performance

      Plaintiff concedes that any action for specific performance probably should

have been brought in state court in Leon County pursuant to the Settlement

Agreement. Rather than prolong litigation with a side-trip to state court, Plaintiff

will simply drop out the count through amendment as of right.

   B. Only the Corrections Secretary Was Released in the Prior Case

      Four elements are required for claim preclusion: (1) a final judgment on the

merits; (2) rendered by a court of competent jurisdiction; (3) identity of the parties;

(4) identity of the causes of action. Adams v. S. Farm Bureau Life Ins. Co., 493

F.3d 1276, 1289 (11th Cir. 2007). In the instant case, there is no identity of the

parties and causes of action with the former case, Horn v. Crews, 1:14-cv-20341,

Southern District of Florida – except as to one part of the count against Secretary

Inch for injunctive relief relating to Plaintiff’s hip surgery and palliative care. See

DE 01, ¶¶ 106-112. The former case did not involve any claims relating to

treatment of hepatitis C or the Americans with Disabilities Act at all.

      Otherwise, the parties and claims in the current case are distinct from those

in the former case and stand on their own. Plaintiff submits that any legitimate

bases for dismissal will be resolved through amendment. At the same time,

Plaintiff does maintain that Secretary Inch, or his predecessor, has failed to live up

to the agreement that concluded the former litigation.



                                           3
      Case 4:19-cv-00127-RH-CAS Document 25 Filed 07/24/19 Page 4 of 6




   C. Release of Future Rights Is Disfavored Based on Public Policy

      In conditioning the reinstatement of a pharmacy license on releasing officers

from civil liability for the pharmacist’s arrest, the Northern District of Georgia

found the Pharmacy Board acted contrary to public policy in barring civil actions

to deter lawless governmental conduct. Shepard v. Byrd, 581 F. Supp. 1374, 1386

(N.D. Ga. 1984). Although the U.S. Supreme Court has rejected a “per se” rule

invalidating “release-dismissal agreements” that foreclose suits for false arrest or

malicious prosecution, Town of Newton v. Rumery, 480 U.S. 386, 397 (1987), the

prospective release of future rights is disfavored as contrary to public policy.

      The release of prospective rights has been characterized by the Supreme

Court as “a waiver in advance of a controversy.” Wilko v. Swan, 346 U.S. 427,

438, 74 S.Ct. 182, 188, 98 L.Ed. 168, 177 (1953). In the context of Title VII, the

Fifth Circuit found no release of future claims. United States v. Allegheny–Ludlum

Indus., Inc., 517 F.2d 826, 853 (5th Cir.1975) (emphasis added). Alexander v.

Gardner–Denver Co., 415 U.S. 36, 51, 94 S.Ct. 1011, 39 L.Ed.2d 147 (1974)

(“there can be no prospective waiver of an employee's rights under Title VII”).

Prospective release of claims would nullify the purposes of the statute and thwart

the legislative policies it was designed to effectuate.” Schwartz v. Florida Bd. of

Regents, 807 F.2d 901, 906 (11th Cir.1987). Hill v. Lazarou Enterprises, Inc., 10-

61479-CIV, 2011 WL 860526, at *12 (S.D. Fla. Feb. 18, 2011).



                                           4
      Case 4:19-cv-00127-RH-CAS Document 25 Filed 07/24/19 Page 5 of 6




      The fact that Mr. Horn’s thighbone was literally disconnected from his

hipbone and he was desperately trying to have them put back together in the face

of intense resistance from the Department of Corrections and its medical provider

made the release inherently coercive and not freely made. In determining whether a

release was knowingly and voluntarily executed, federal law requires that a valid

waiver is not to be “lightly inferred”. See Watkins v. Scott Paper Co., 530 F.2d

1159, 1172 (5th Cir.1976), cert. denied, 429 U.S. 861, 97 S.Ct. 163, 50 L.Ed.2d

139 (1976). Rogers v. Gen. Elec. Co., 781 F.2d 452, 455 (5th Cir. 1986).

      The release was conditioned on the payment of a certain sum of money but

also on the performance of certain conditions. One of the terms of the settlement

was that the Parties “shall abide by Dr. Steel’s findings or those of any other

orthopedic surgeon substituted in his place under the terms of this paragraph.” DE

1-1 at 2, ¶ 5. Among the contentions in Plaintiff’s lawsuit is that Defendant is in

breach of the agreement in that he has failed to abide by several findings of the

orthopedic surgeon. This claim should not be foreclosed at the pleading stage.

   D. Plaintiff Cannot “Reserve the Right” to Litigate This Case Piecemeal

      Defendant Inch does not ask the Court to permit him to dispose of part of the

case and then come back and attack another part of the case on new grounds but

“reserves the right” to do so. Defendant cannot claim a right to litigate motions to

dismiss piecemeal. A litigant who could have raised an issue in a first motion to



                                          5
      Case 4:19-cv-00127-RH-CAS Document 25 Filed 07/24/19 Page 6 of 6




dismiss and failed to do so, is barred by Fed.R.Civ.P. 12(g)(2) from raising it in a

successive motion. See Toledo v. Town of Davie, 09-61289-CIV, 2010 WL

11506397, at *4 (S.D. Fla. Aug. 2, 2010).

      WHEREFORE, Plaintiff moves this Honorable Court to DENY Defendant’s

Motion to Dismiss if it is not mooted by Amendment as of right.

              Respectfully submitted, s/James V. Cook_____________
                                      JAMES V. COOK, ESQ.
                                      Florida Bar Number 0966843
                                      Law Office of James Cook
                                      314 West Jefferson Street
                                      Tallahassee, FL 32301
                                      (850) 222-8080; (850) 561-0836 fax
                                      cookjv@gmail.com

                                        Attorney for PLAINTIFF

I CERTIFY pursuant to Local Rule 7.1(F) that the pertinent parts of this motion
and memorandum contain not more than 1255 words.

I CERTIFY the foregoing was filed electronically on 7/24/19 and served on all
counsel registered with the CM/ECF electronic mail system:

                                                                     s/James V. Cook




                                          6
